67 MAP 2018




                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ASSOCIATION OF PENNSYLVANIA                 : No. 335 MAL 2018
 STATE COLLEGE AND UNIVERSITY                :
 FACULTIES                                   :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
 PENNSYLVANIA LABOR RELATIONS                :
 BOARD                                       :
                                             :
                                             :
 PETITION OF: PENNSYLVANIA STATE             :
 SYSTEM OF HIGHER EDUCATION                  :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2018, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the Petitioner’s first issue, as stated by Petitioner:

             Did the Commonwealth Court err when it reversed the
             Pennsylvania Labor Relations Board’s ruling that the State
             System’s Protection of Minors Policy’s requirements that all
             employees submit to criminal background checks and inform
             their university employers if they are arrested for a serious
             crime constituted a nonbargainable managerial prerogative of
             the State System that served the public interest in protecting
             minors?
The Petition for Allowance of Appeal is DENIED in all other respects.